         Case 3:19-cv-00110-BAJ-RLB             Document 31        04/15/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ERETRIUS CHARGOIS                                                     CIVIL ACTION

VERSUS                                                                NO. 19-110-BAJ-RLB

UNITED RENTALS, INC., ET AL.

                                              ORDER

       Before the Court is the Motion to Compel filed by Plaintiff, Eretrius Chargois, on

December 2, 2019. (R. Doc. 21). Defendant, United Rentals, Inc. (“United”), filed its

Memorandum in Opposition on December 23, 2019. (R. Doc. 24).

I.     Background

       Plaintiff initiated this action in state court on January 31, 2019 with the filing of his

Original Petition for Damages. (R. Doc. 1-2). Therein, Plaintiff alleges that he was working at a

United facility on or about February 8, 2018, and sustained severe personal injuries when a

United employee negligently caused a heavy load to be dropped on him. (R. Doc. 1-2 at 2).

Accompanying his Original Petition for Damages, Plaintiff caused to be served upon Defendants

his First Set of Interrogatories, Requests for Production, and Requests for Admission. (R. Doc. 1-

4 at 7-24). United responded to Plaintiff’s discovery requests on December 2, 2019. (R. Doc. 1-

2).

       Defendants removed this action to federal court on February 20, 2019 with the filing of

their Notice of Removal, alleging diversity jurisdiction pursuant to 28 U.S.C. § 1332. (R. Doc.

1).
         Case 3:19-cv-00110-BAJ-RLB            Document 31        04/15/20 Page 2 of 8



II.    Law and Analysis

       A.      Legal Standard

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).




                                                 2
           Case 3:19-cv-00110-BAJ-RLB            Document 31       04/15/20 Page 3 of 8



          “When a party withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must: (i)

expressly make the claim; and (ii) describe the nature of the documents, communications, or

tangible things not produced or disclosed--and do so in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A). Blanket assertions of a privilege are unacceptable, and the court and other

parties must be able to test the merits of a privilege claim. United States v. El Paso Co., 682 F.2d

530, 541 (5th Cir. 1982) (citing United States v. Davis, 636 F.2d 1028, 1044 n. 20 (5th Cir.

1981)).

          A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation

between the parties. Fed. R. Civ. P. 29(b). If a party fails to respond fully to discovery requests

in the time allowed by the Federal Rules of Civil Procedure, the party seeking discovery may

move to compel responses and for appropriate sanctions under Rule 37. An “evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer or

respond.” Fed. R. Civ. P. 37(a)(4).

          B.     Analysis

          Plaintiff seeks to compel response to his Requests for Production of Documents Nos. 20-

23, and 102, which seek the following:

          Request for Production of Documents No. 20

          Produce photographs, tape recordings, reports, moving pictures, or video
          reproductions that represent surveillance of Plaintiff(s) at any time.

          Request for Production of Documents No. 21

          Produce all reports, briefs, and/or memos concerning surveillance of Plaintiff(s).


                                                   3
           Case 3:19-cv-00110-BAJ-RLB                   Document 31          04/15/20 Page 4 of 8




         Request for Production of Documents No. 22

         Produce all communications regarding this case and surveillance of Plaintiff(s)
         including all emails and correspondence.

         Request for Production of Documents No. 23

         Produce all billing and time records of any person or firm performing any work on
         this case as it relates to surveillance of Plaintiff(s).

         Request for Production of Documents No. 102

         Produce all materials obtained via social media (i.e. Facebook, Instagram,
         LinkedIn, Twitter, MySpace, etc.) regarding Plaintiff.

(R. Doc. 21-2 at 13, 17). United objected to the aforementioned document production requests on

the grounds of work produce privilege, as well as documents prepared in anticipation of

litigation. (R. Doc. 21-3 at 14-15, 35). In Opposition, United makes an additional argument that

it has the right to withhold surveillance and social media materials until after Plaintiff’s

deposition. (R. Doc. 24 at 2-3). Plaintiff does not address this argument in a reply.

                  1.       Surveillance and Social Media Materials

         Plaintiff seeks to compel production of surveillance and social media materials to which

United has objected on the grounds of privilege. United does not appear to have affirmatively

represented that it has in its possession surveillance or social media materials, but does suggest

that it would “produce any surveillance video, photographs, and social media information in its

possession within 5 days after Plaintiff’s deposition.” (R. Doc. 24 at 1).1 Further, the parties draw

no distinction surrounding the timing of any surveillance or social media materials, i.e., whether

such evidence contemporaneous with or prior to the incident should be treated differently from



1
  There is an indication in the record that Plaintiff’s deposition was to have been taken on February 27, 2020. (R.
Doc. 26). If the deposition proceeded as planned, and if United produced the materials at issue five days later, then
the instant motion may be moot.

                                                          4
           Case 3:19-cv-00110-BAJ-RLB           Document 31       04/15/20 Page 5 of 8



any such evidence that post-dates the incident. There is also no distinction as to whether the

social media materials are those intended to be used at trial or were simply collected by the

defense.

       United argues that it has the right to withhold surveillance and social media materials

until after the plaintiff’s deposition, and “agrees to produce any surveillance video, photographs,

and social media information in its possession within 5 days after Plaintiff’s deposition.” (R.

Doc. 24 at 1). United cites several circuit cases that support its position, none of which are

controlling of the outcome herein. See, e.g., Tennessee Gas Pipeline v. Rowan Companies, 1996

WL 592736 (E.D. La. Oct. 11, 1996); Romero v. Chiles Offshore Corp., 140 F.R.D. 336 (W.D.

La. 1992); Diaz v. Griggs, 2007 WL 4522495 (E.D. La. Dec. 18, 2007); Smith v. Diamond

Offshore Drilling, Inc., 168 F.R.D. 582 (S.D. Tex. 1996).

       The Court notes, as an initial matter, that courts in this circuit have not applied a

consistent position, and the parties cite no controlling precedent. For example, in Krekorian v.

FMC Techs., Inc., 2017 WL 1284191, at *2 (E.D. La. Apr. 6, 2017), the court weighed the

competing interests defendants have in the impeachment value of such evidence with plaintiff’s

interest in its substantive value, and concluded “that the proper procedure to preserve the

substantive and impeachment values of such evidence is to require production of the surveillance

tapes after the Plaintiff’s deposition.” On the other hand, in Grubbs v. Winn Dixie Properties,

LLC, 2015 WL 3892555, at *2-4 (E.D. La. June 17, 2015), the court “disagree[d] with the

rationale that defendant’s interest in preserving the element of surprise and any impeachment

value in its surveillance video (which may be minimal) essentially outweighs plaintiff’s interest

in seeing defendant’s substantive evidence and being able to test the accuracy and completeness

of surveillance films before being deposed, when neither the Federal Rules nor any Fifth Circuit



                                                  5
         Case 3:19-cv-00110-BAJ-RLB            Document 31        04/15/20 Page 6 of 8



case law supports such a ruling,” and ordered that defendants “produce the requested video

before plaintiff is deposed.”

       The Court agrees with the approach in Grubbs and the reasoning advanced therein.

Grubbs, 2015 WL 3892555 at *2 (“Civil discovery is not a game of ambush.”) The Fifth Circuit

has held that regardless of whether surveillance video has some impeachment value, it must be

produced if it contains any substantive evidence. Chiasson v. Zapata Gulf Marine Corp., 988

F.2d 513, 517-18 (5th Cir. 1993) (concluding that surveillance tape that did not necessarily

impeach plaintiff’s testimony regarding her injuries was at least in part substantive, and should

been disclosed prior to trial). That the materials may contain some impeachment value is

insufficient grounds for the court to allow United to withhold the materials until after the

Plaintiff’s deposition. Federal civil discovery is not a game of surprise. See Bradley v. Liberty

Mut. Group, Inc., 2013 WL 3864316, at *3 (M.D. La. July 24, 2013). The federal rules promote

broad discovery so that all relevant evidence is disclosed as early as possible, allowing each side

to knowledgeably evaluate the strength of its evidence and chances of success. United seeks an

exception, allowing it to withhold substantive discovery that it has determined is helpful to its

case so it can first depose the Plaintiff without revealing this evidence. Allowing parties to

withhold their best evidence – substantive and impeachment – until after depositions would

nullify the discovery process. Every party would request such relief.

       While the Court may have discretion to allow such a practice under certain

circumstances, it will not do so in this case. United shall provide complete responses to

Plaintiff’s Request for Production Nos. 20, 21, 22, 23, and 102 within thirty (30) days of the date

of this Order.




                                                  6
         Case 3:19-cv-00110-BAJ-RLB             Document 31       04/15/20 Page 7 of 8



               2.      Privilege

       Rule 26 provides that “[w]hen a party withholds information otherwise discoverable by

claiming that the information is privileged or subject to protection as trial-preparation material,

the party must: (i) expressly make the claim; and (ii) describe the nature of the documents,

communications, or tangible things not produced or disclosed--and do so in a manner that,

without revealing information itself privileged or protected, will enable other parties to assess the

claim.” Fed. R. Civ. P. 26(b)(5)(A). This Court’s local rules require that any privilege log must

contain “at least the following information: name of the document, electronically stored

information, or tangible things; description of the document, electronically stored information, or

tangible thing, which description must include each requisite element of the privilege or

protection asserted; date; author(s); recipient(s); and nature of the privilege.” LR 26(c).

       United argues that the work-product doctrine protects surveillance materials other than

videos and photographs. (R. Doc. 24 at 4-7). United does not, however, provide any evidence

that it complied with its duty to provide an adequate privilege log that would allow Plaintiff and

this Court to assess the sufficiency and validity of an assertion of privilege. The Court will not

endeavor to address the issue of privilege in a vacuum, or as to broad categories of unspecified

responsive information.

       To the extent United has in its possession any responsive information it suggests is

privileged, United shall produce a privilege log to Plaintiff in compliance with the Federal Rules

within thirty (30) days of the date of this Order, contemporaneous with the substantive responses

required herein. Plaintiff may then assess the nature of the privilege claimed, and seek

intervention from the Court by way of motion after attempting to resolve any issues among the

parties pursuant to Rule 37.



                                                  7
         Case 3:19-cv-00110-BAJ-RLB            Document 31       04/15/20 Page 8 of 8



III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that the Motion to Compel (R. Doc. 21) is GRANTED.

       IT IS FURTHER ORDERED that Defendant, United Rentals, Inc., shall produce

complete responses to Plaintiff’s Requests for Production Nos. 20, 21, 22, 23, and 102 within

fourteen (14) days of the date of this Order, accompanied by a contemporaneous privilege log as

set forth more fully herein, unless otherwise agreed to by the parties.

       Signed in Baton Rouge, Louisiana, on April 15, 2020.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 8
